Pee Curiam,
We think the learned president of the court below was right in holding that this proceeding was in fact an extension or widening of Locust street as laid out by the commissioners, appointed under the act of 24th of May, 1873, P. L. of 1874, page 379, and as confirmed by the court of quarter sessions. If we are right in this then it is conceded the councils of McKeesport had power to pass the ordinance in question, and to appoint the viewers as was done in this case.
The contention, that it was not an extension of Locust street for the reason that at Ninth avenue there is a slight offset, is not tenable. The plan shows that the new portion, in connection with the old, makes, but for the set-off, a continuous street in the same general direction from the central part of the town to the outer portion. Were we to add anything further, it would be substantially but a repetition of what the learned judge below has said in his opinion.
Judgment affirmed.